t c memo united_states tax_court joel and paula friedland petitioners v commissioner of internal revenue respondent docket no filed date samuel c ullman and alex rubio for petitioners sergio garcia-pages and andrew m tiktin for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a deficiency of dollar_figure in and an accuracy-related_penalty of dollar_figure pursuant to sec_6662' on petitioners’ federal_income_tax the primary issue for decision is whether petitioners had a gain in all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure - - on joel friedland’s mr friedland transfer of big_number shares of united bankshares inc stock pledged to united national bank in if we conclude that petitioners did have a gain then we must decide whether petitioners are entitled to a deduction equal to the amount_realized on this transfer if the court holds for respondent on both issues then we must address petitioners’ liability for the accuracy-related_penalty findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners are husband and wife at the time they filed the petition petitioners resided in bal harbour florida petitioners filed a joint income_tax return for using the cash_method_of_accounting a mr friedland’s association with united national bank and united bankshares inc starting in mr friedland was a shareholder and director of first national bank of hialeah fnbh together with gerald katcher katcher and howard scharlin scharlin in shortly after fnbh was sold to an outside group katcher and scharlin purchased the stock of a nationally chartered bank that later became united national bank unb katcher and scharlin asked mr friedland to join them as a shareholder and director of unb and he did in date the shareholders of unb transferred their shares to united bankshares inc ubi in exchange for all the stock of ubi during unb still was a wholly owned subsidiary of ubi scharlin and katcher were ubi’s principal shareholders----each owned approximately percent of the total issued and outstanding shares of ubi stock from the creation of ubi until date mr friedland owned approximately percent of the issued and outstanding shares of ubi stock from through mr friedland sat on the board_of directors of unb and ubi along with katcher scharlin and other individuals b unb’s loans to mark friedland’s corporations centrum corporation cc was a florida corporation organized in to develop retail shopping centers petitioners’ adult son mark friedland mark was the majority shareholder---owning percent of the outstanding stock--and president of cc during the mid-1980's mark was a successful real_estate developer having developed a number of shopping centers for publix a large grocery store chain cc formed separate wholly owned subsidiaries for each shopping center it developed cc organized centrum hillsboro corporation chc to take ownership of real_estate located at the intersection of hillsboro boulevard and lyons road in broward county florida the hillsboro property mark was the president of chc petitioners were not officers directors shareholders or employees of cc or chc as evidenced by a promissory note dated date cc q4e- borrowed dollar_figure from unb the dollar_figure loan as evidenced by a promissory note dated date chc borrowed dollar_figure million from unb the dollar_figure million loan chc used the proceeds of the dollar_figure million loan to acquire the hillsboro property to secure its obligations under the dollar_figure million loan chc conveyed to unb a purchase_money_mortgage on the hillsboro property as a result of a cross-default agreement the mortgage also secured the dollar_figure loan mark in his individual capacity executed a personal guaranty with respect to the dollar_figure loan and the dollar_figure million loan together the centrum loans although mr friedland was a member of unb’s board_of directors when unb made the centrum loans he did not participate in the decision-making process with respect to the centrum loans chc’s application_for the dollar_figure million loan did not satisfy the criteria necessary for the loan to be extended after this was brought to scharlin’s attention he called mr friedland to discuss the situation the exact details of this conversation are unclear however mr friedland told scharlin that unb would not lose money if it went forward with the dollar_figure million loan mr friedland felt comfortable stating this because mark had been successful in the real_estate business and the hillsboro property was a good development site scharlin informed katcher of his conversation with mr friedland and thereafter unb approved the dollar_figure million loan in date scharlin katcher and mr friedland met for lunch the three spoke about refinancing mark was seeking from chase manhattan bank during the lunch mr friedland reiterated that unb would not get hurt on the centrum loans during and cc and chc consistently were unable to service the centrum loans by late the centrum loans were nonperforming at this time cc and its subsidiaries were experiencing significant financial difficulties in addition to the amounts owed to unb cc owed other creditors in excess of dollar_figure million--the majority of which mark had guaranteed these loans were in default and in many cases the properties securing the loans were deeded back to the creditors in lieu of foreclosure at this time mark’s personal guaranty was worthless ’ around this time scharlin placed a call to mr friedland to inform him that the centrum loans were in trouble scharlin reminded mr friedland that he had stated that unb would not lose any money on the centrum loans and asked mr friedland to take care of it at this time mr friedland sought advice from his attorney aaron podhurst regarding whether his statements created any legal_obligation to unb on the dollar_figure million loan mr podhurst advised mr friedland that they did not ultimately in date mark commenced a bankruptcy proceeding mr podhurst also was a member of unb’s board_of directors -- - c mr friedland’s transfers of ubi stock to unb agreement mr friedland executed an agreement the agreement unb presented to him dated date in which mr friedland transferred big_number shares of his ubi stock to unb mr friedland also pledged and granted a security_interest to unb in his remaining big_number shares of ubi stock the pledged stock to secure upon the foreclosure sale_or_other_disposition of the hillsboro property by unb an amount equal to one-half of the excess of the amount owed to unb on the dollar_figure million loan and the amount_realized by unb upon disposition of the hillsboro property the loan deficiency the agreement further provided that unb had no recourse against mr friedland’s assets other than the pledged stock mr friedland had no personal obligation on the dollar_figure million loan and mr friedland’s sole future involvement with the dollar_figure million loan was his pledge of the pledged stock unb accepted the big_number shares of ubi stock as full payment of the dollar_figure loan and released mark from his guaranty of the dollar_figure mr friedland retained the right to substitute cash in the amount of the book_value of the pledged stock as collateral under the agreement on date unb recorded on its books the fair_market_value of the big_number shares of ubi stock mr friedland conveyed to it pursuant to the agreement as dollar_figure on date ubi redeemed those shares from unb for that amount unb released cc and mark from liability under the dollar_figure loan and charged off dollar_figure--the difference between the dollar_figure continued - million loan on date in order to perfect its security_interest unb took possession of the pledged stock shortly after execution of the agreement scharlin sent mark a special warranty deed by which chc would convey to unb the hillsboro property in lieu of unb's instituting foreclosure proceedings with respect to the property on date mark executed the deed in his capacity as president of chc agreement unb had difficulty selling the hillsboro property and it became increasingly clear that unb would sustain a loss on the dollar_figure million loan ’ as a result scharlin asked mr friedland to transfer outright to unb the pledged stock unb and mr friedland thereafter entered into an agreement dated date the agreement the agreement required mr friedland to relinguish all rights claims and interest in big_number shares of the pledged stock unb agreed to release and return to mr friedland the remaining shares of the pledged stock that represented the minimal investment necessary for mr friedland to continued then-outstanding balance on the dollar_figure loan and the dollar_figure redemption proceeds the grantee actually was a subsidiary of unb formed for the purpose of holding_real_estate ’ unb was not able to sell the hillsboro property until date - - remain a member of unb’s board_of directors unb valued the big_number shares of ubi stock at dollar_figure opinion sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the taxpayer’s adjusted_basis in the property sec_1001 defines the amount_realized from the sale_or_other_disposition of property as the sum of any money plus the fair_market_value of property received see also sec_1_1001-1 income_tax regs the amount_realized includes the amount of liabilities from which the transferor is discharged as a result of the transaction see sec_1_1001-2 income_tax regs respondent determined that mr friedland had a gain on the transfer of the big_number shares of the pledged stock to unb respondent argues mr friedland had an amount_realized equal to the value of the big_number shares of the pledged stock he transferred to unb in to obtain unb’s release of mark petitioners’ son from his guaranty and unb’s forgiveness of the centrum loans s unb management considered this amount to be the fair_market_value of the stock respondent concedes that in calculating petitioners’ gain pursuant to sec_1001 they are entitled to a dollar_figure per share basis in the ubi stock this concession is relevant however only if we conclude that mr friedland had an amount_realized on the transfer of this stock - as a preliminary matter petitioners argue that unb released mark from his guaranty of the dollar_figure million loan and unb forgave the dollar_figure in the agreement which did not effectuate the transfer of the big_number ubi shares we agree we found as a fact that unb released mark from his guaranty and forgave the dollar_figure loan in in exchange for mr friedland’s transfer of big_number shares of ubi stock to unb see supra pp this transfer from the prior year is not in issue and respondent’s argument in this regard is without merit petitioners also contend that mr friedland did not have an amount_realized for purposes of sec_1001 with respect to the transfer of the big_number shares of the pledged stock petitioners argue that the only consideration under the agreement was the cancellation of debt owed to unb by chc accordingly petitioners contend that sec_1_1001-2 income_tax regs is inapplicable because the term amount_realized although it includes liabilities of the transferor that are discharged as a result of a sale_or_other_disposition of property does not include forgiveness of indebtedness of a person or entity other than the transferor petitioners cite ini inc v commissioner tcmemo_1995_112 affd without published opinion 107_f3d_27 11th cir in support of this argument in ini inc mr jones and mr cates were each 50-percent shareholders of a corporation spalding that was the sole shareholder of another corporation ini mr jones and mr cates had differences of opinion regarding the management and operation of spalding and ini so they decided to separate they agreed that mr cates would own percent of spalding and mr jones would own percent of ini one of the assets of spalding was the spalding building as part of the breakup spalding transferred the spalding building subject_to the liability associated with the property to ini the construction lender on the spalding building lender held a security_interest in the spalding building lender also had lent money to a company development owned by mr jones for the construction of townhomes ini defaulted on its obligation to repay the loan secured_by the spalding building in lieu of foreclosure and in satisfaction of the construction loan ini transferred the spalding building to lender however the fair_market_value of the spalding building exceeded the balance outstanding on the construction loan by dollar_figure at this time development owed lender dollar_figure related to the construction of the townhomes the development debt instead of remitting dollar_figure to ini lender agreed to discharge development from the development debt we held that ini the transferor did not have to include the discharged development debt in its amount_realized because development a corporation owned by ini’s shareholder and not ini was indebted to lender the transferee the facts of this case are comparable to the salient facts of ini inc mr friedland’s transfer of big_number shares of the pledged stock was not in satisfaction of his own liability---chc a corporation owned by petitioners’ son and not mr friedland was indebted to unb the transferee therefore we hold that petitioners did not have to include any part of the discharged debt of chc ie the dollar_figure million loan in amount_realized see ini inc v commissioner supra see also 50_tc_803 holding that a guarantor of a loan does not recognize income when the lender discharges the debtor from the loan accordingly we do not sustain respondent’s determination that mr friedland had an amount_realized on his transfer of the the court has stated where a debtor is relieved of his obligation to repay the loan his net_worth is increased over what it would have been if the original transaction had never occurred this real increase in wealth may be properly taxable however where the guarantor is relieved of his contingent_liability either because of payment by the debtor to the creditor or because of a release given him by the creditor no previously untaxed accretion in assets thereby results in an increase in net_worth 50_tc_803 citations omitted in the case at bar petitioners had no untaxed accretion in assets upon the transfer of the big_number shares of pledged stock to ubi -- big_number shares of the pledged stock without an amount_realized petitioners did not have a gain see sec_1001 a to reflect the foregoing decision will be entered for petitioners ‘ t therefore we need not decide whether petitioners are entitled to a deduction for this transfer or whether they are liable for a penalty pursuant to sec_6662
